UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)March 31, 2010 INNOTRAC CORPORATION (Exact Name of Registrant as Specified in Its Charter) Georgia (State or Other Jurisdiction of Incorporation) 000-23741 58-1592285 (Commission File Number) (IRS Employer Identification No.) 6465 East Johns Crossing Johns Creek, GA (Address of Principal Executive Offices) (Zip Code) (678) 584-4000 (Registrant’s Telephone Number, Including Area Code) 6655 Sugarloaf Parkway Duluth, GA 30097-4916 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On March 31, 2010, Innotrac Corporation ("Innotrac") issued a press release to announce its financial results for the fourth quarter and fiscal year ended December 31, 2009. A copy of the press release is attached as Exhibit 99.1. The information in this Report, including the Exhibit attached hereto, is furnished solely pursuant to Item 2.02 of this Form 8-K.Consequently, it is not deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, or otherwise subject to the liabilities of that section.It may only be incorporated by reference in another filing under the Exchange Act or Securities Act of 1933 if such subsequent filing specifically references this Form 8-K. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits. Exhibit No. Description Innotrac Corporation press release dated March 31, 2010, announcing Innotrac’s financial results for the fourth quarter and fiscal year ended December 31, 2009 (furnished pursuant to Item 2.02 of this Form 8-K). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INNOTRAC CORPORATION Date:March 31, 2010 /s/Scott D. Dorfman Scott D. Dorfman President, Chairman and Chief Executive Officer
